DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The previous Office Action mailed on November 10, 2020 has been vacated in view of the following new rejections.

Information Disclosure Statement
The information disclosure statement of cite number 3 filed November 11, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Page numbers have been added for cite numbers 1, 2 and 4.

Status of the Claims
	Claims 3-5, 7 are cancelled and claims 1-2, 6 and 8-18 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6 and 8-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The claims are drawn to a method of culturing leguminous roots having increased coumestrol content.  The table at Fig. 5 shows an absolute amount of coumestrol in cultured roots of Glycine max Merr.  The table does not show any comparative basis that the amount of coumestrol was either increased, decreased or same level in the specified roots.  Furthermore, the instant specification does not show or described the cultural process of how the coumestrol level was increased, decreased or same level.  There is no control or base that proves that there was an increased, decreased or same level of coumestrol content with the various Glycine max Merr. roots. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included with the rejection.
Claim 1 is drawn to a method of culturing leguminous roots having increased coumestrol content.  The claim does not disclose what the control plant should be without the increased coumestrol and how to compare it with the increased coumestrol content.  Without the control, one of ordinary skill in the art would not be able to determine if the coumestrol content was increased, decreased or at the same level.  In addition, coumestrol content is known to vary among different varieties of soybean plants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wójciak-Kosior et al (Molecules Jan. 2016, 21, 90) in view of Lee et al (KR20140089691A including English translation 31 pp.) as evidence by Dodds et al (Experiments in Plant Tissue Culture 2nd ed. 1985).  
	The claims are broadly drawn to a method of culturing leguminous roots having increased coumestrol content comprising germinating seeds of Shinhwa bean (Glycine max Merr.) in culture medium to induce radicles; culturing in culture medium radicles site of induced in vitro plant to induce site-specific cultured roots and multiplying induced site-specific cultured roots in medium where the culture medium in steps (a), (b) and (c) is 0.5-1 Murashige and Skoog medium containing NH4NO3, CaCl2•2H2O, MgSo4•7H2O, KH2PO4, and KNO3, wherein the culture medium in steps (a), (b) and (c) contains 10-100g/L of sucrose based on total volume of culture medium and the culture medium in steps (b) and (c) contains 2-8 mg/L indole butyric acid (IBA) based on total volume of culture medium.  The term radicle is not defined in the specification and will be interpreted as the whole root system.
	Wójciak-Kosior et al taught a method of increasing coumestrol in Glycine max L. Merr. (Shinhwa bean).  Soybean seeds were geminated in a controlled chamber and then transplanted into Hoagland’s solution (claims 1(a), 11).  After three days of culture, strontium ions were added to the medium (p. 6 under 3.2.)  The amount of coumestrol was increased in 
	Wójciak-Kosior et al do not teach the culture medium in steps (a), (b) and (c) is 0.5-1 Murashige and Skoog medium containing NH4NO3, CaCl2•2H2O, MgSo4•7H2O, KH2PO4, and KNO3, wherein the culture medium in steps (a), (b) and (c) contains 10-100g/L of sucrose based on total volume of culture medium and the culture medium in steps (b) and (c) contains 2-8 mg/L indole butyric acid (IBA) based on total volume of culture medium.  Wójciak-Kosior et al do not teach that the coumestrol content is at least 0.001 wt% from Glycine max Merr.; where the inducing step claim 1(a) is cultured under light condition at 25                        
                            ±
                        
                    1                         
                            °
                        
                    C for 2-3 weeks; where the culturing step claim 1(b) is performed under dark condition at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for 2-3 weeks; where the multiplying step claim 1(c) is performed under dark condition at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for 3-4 weeks and inoculated with the induce cite specific cultured roots at 4-5 g/L; and the multiplying step claim 1(c) is performed with air supply at 0.1 vvm throughout the culture period.
Lee et al taught a method of increasing growth and physiologically active substance in adventitious roots of Eurycoma species ([0001] of English translation and abstract).  Physiologically active substance is a substance that enhances or inhibits function of the living body and would include but not limited to phenolic compound (like coumestrol), flavonoid, anthraquinone, iosflavone, betaglucan, rutin, genistein, glycitein, zeaxanthin, polyphenol, syringing, propolis, resveratrol, triterpene, lycopene, quercetin, saponin, octacosanol, phytosterol, ginsenoid, anthocyanin, catechin, gamma linolenic acid or the like ([0016] of English translation).  The physiologically active substance in Eurycoma longifolia was increased by plant tissue culture method ([0004] of English translation).  The induction of adventitious roots can be carried out by adding IBA, IAA, NAA and kinetin ([0012] of English translation).  Physiologically active substance refers to phenolic compound, flavonoid and isoflavone ([0016] of English translation).  Coumestrol is a type of phenolic compound.  Roots of the Eurycoma plants were cut and placed on ¼ to 1 MS medium with 1.0-5.0 mg/L IBA and 10-50 g/l of sucrose ([0021] of English translation) (claims 1(b), 1(c), 2, 8, 9, 10).  In the same MS medium comprising IBA and sucrose, roots were maintained and proliferated ([0021] and [0022] of English translation) (claims 1(b), 1(c), 2, 8, 9, 10).  All adventitious roots were cultured (induction, maintained and proliferation) at intervals of 6-8 weeks und dark conditions at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C (Fig. 1 on p. 27 of English translation) (claims 15, 16).  The MS media as taught in Lee et al comprise of 1650 mg/L of NH4NO3 (ammonium nitrate), 332.2 mg/L CaCl2•2H2O (calcium chloride dihydrate), 180.7 mg/L 4•7H2O (magnesium sulfate heptahydrate), 170 mg/L KH2 PO4 (potassium dihydrogen phosphate) and 1900 mg/L KNO3 (potassium nitrate) all within the range of concentrations as evidence by Dodds et al. at p. 210 (claim 2).  Fig. 2 at p. 27 and p. 9 of English translation shows the results of root growth after 7 weeks of cultivation (claim 1 (b) and (c)) with different concentrations of IBA and NAA at 1, 3, 5, 7 and 9 mg/L and 30 g/L sucrose ([0024] of English translation) (claims 6, 8, 9, 10).  Fig. 1 shows the induction and proliferation in leaf, stem and root of Eurycoma longifolia.  After 7 weeks of growth, the physiologically active substance was measured ([0029]-[0030] of English translation and Fig. 2).  3 mg/L IBA  and 30 g/L of sucrose showed growth of adventitious roots and increased phenolic compound and total flavonoid content when compared to the check plot with 26% and 34% total physiologically active substance ([0027] and [0042] of English translation) (claims 8-13).  With regard to 5 mg/L NAA, increased in total phenolic compound and total flavonoid content in comparison with check plot with 24% and 41% total Physiologically active substance content were observed ([0042] of English translation) (claim 6).  The results that IBA and NAA showed increased physiologically active substance in continuous flow culture in MS media ([0044] of English translation) (claims 11-13).  All adventitious roots were cultured at intervals of 6-8 weeks under dark conditions and maintained at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C ([0022] of English translation) (claims 15, 16).  The adventitious roots were inoculated at density of 5.0 g/L based on live weight and cultured under dark condition with temperature at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for 7 weeks ([0025] and [0028] of English translation) (claim 17).  The best results for increased adventitious roots and physiologically active substance were with 3 mg/L of IBA and 30 g/L of sugar ([0027] of English translation) (claims 1(c), 8-13).  The air supplied was at speed of 0.05 vvm under dark conditions with temperature at 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for the culturing step ([0028] of English translation) (claim 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method Wójciak-Kosior et al so as to include a further step of culturing Glycine max Merr. roots  (radicles) in MS culture medium containing auxin (IBA or NAA) as taught by Lee et al because Lee et al taught that culturing Eurycoma roots in MS medium increased physiologically active compounds in adventitious roots (patent claims 1-2 of English translation and [0001] of English translation).  One of ordinary skill in the art would have been motivated to substitute Eurycoma roots for Glycine max Merr. radicles because Glycine max Merr. is known to contain phytoestrogens that can be easily ingested by human as food product (Wójciak-Kosior et al p. 1 under 1.)  Phytoestrogen includes three main group of phenolic compounds coumestrol, prenylflavonoids and isoflavones (Wójciak-Kosior et al p. 1 under 1.)   Lee et al taught that physiologically active substance may Eurycoma adventitious roots for Glycine max Merr. roots (radicles) and substituting the strontium for MS medium with auxin to increase the amount of physiologically active compound such as coumestrol in roots.   
Although none of the references specifically teach that the content of coumestrol is at least 0.001 wt%.  Lee et al taught that their method of increasing physiologically active substance like phenolic was increased by 24% ([0042] of English translation).   Wójciak-Kosior et al taught that Glycine max Merr. roots showed increased coumestrol 2-fold (p. 3 under 2.2.)  
Although none of the references specifically teach inducing the in vitro plants in claim 1 (a) is performed under light condition at 25                        
                            ±
                        
                    1                         
                            °
                        
                    C for 2-3 weeks.  The amount of time and light condition are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize to acquire the desired results, induction of the roots.
Although none of the references specifically teach the length of time in the culturing step of claim 1(b) and multiplying step of claim 1(c) is performed under 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for 2-3 weeks and 22                        
                            ±
                        
                    1                         
                            °
                        
                    C for 3-4 weeks under dark conditions.  The amount of time is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize to acquire the desired results, increased root production and increased coumestrol content.  
Although none of the references specifically teach that the air supply throughout the culture period is at 0.1 vvm in the multiplying step of claim 1(c).  Lee et al taught the use of 0.05 vvm during the culturing step [0028] and it would have been obvious to adjust the air supply to get the desired results.
Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in the combination of Wójciak-Kosior et al view of Lee et al and as evidence by Dodds et al because tissue culturing Glycine max Merr radicles in MS medium with auxin is a way to increase coumestrol content and would have yield predictable results.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the cited references.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
Applicant cites KSR Int’l. Co. V. Teleflex Inc., 127 S. Ct. 1727, 1741(2007) that there must be some articulated reasoning with some rational under pinning to support the legal conclusion of obviousness (p. 5 of remarks).
This argument is not found persuasive because Lee et al was combined with Wójciak-Kosior et al to teach the method of tissue culturing adventitious roots to increase physiologically active substance, such as coumestrol.  Coumestrol is a phenolic compound known to be found in Glycine max Merr. (Wójciak-Kosior et al (p. 1)).  It would have been obvious to substitute the method of tissue culturing Glycine max Merr. radicles in MS medium with auxin to increase phenolic compound, such as coumestrol as taught by Lee et al [0016].
Applicant argues that Lee does not disclose coumestrol as the physiologically active substance (p. 7 of response).
This argument is not found persuasive because coumestrol is phenolic compound as cited by Wójciak-Kosior et al (p. 1) and Lee et al taught that the physiologically active substance may be phenolic compound [0016].  Therefore, it would have been obvious to increase the coumestrol in Glycine max Merr. by the method of tissue culturing.
Applicant argues that Lee discloses using only leaves, stem or roots as the starting material for the induction of adventitious roots and not the induction of radicles from leguminous seeds (pp. 7-8).
This argument is not found persuasive because Wójciak-Kosior et al taught a method of germinating Glycine max Merr. seeds and noting the amount of increased coumestrol in the roots which comprise of radicles.  Lee et al was combined with Wójciak-Kosior et al to show that the method of increasing physiologically active substance of Eurycoma adventitious roots is by tissue culturing the roots in MS medium with auxins.
Applicant argues that Lee et al teaches culturing Eurycoma adventitious roots (p. 8 of response).
This argument is not found persuasive because as stated above Lee et al was combined with Wójciak-Kosior et al to show the method of increasing physiologically active substance of Eurycoma adventitious roots by culturing the Glycine max Merr. roots in MS medium with auxins.  Adventitious roots according to the seedling drawing would include the whole root system. 

This argument is not found persuasive because the instant specification does not define radicle root or axial root.  The drawing on page 7 appears to be from Cactus Art Biz (retrieved from the Internet at https://www.cactus-art.biz/note-book/Dictionary/Dictionary_R/dictionary_radicle.htm, 2 pp.)  Page 1 states that the radicle may form the whole root system or it may turn into adventitious roots.  It also states that the radicle is part of the embryo and is the first root that elongates into a primary root (p. 1).  As stated above, the term radicle is interpreted in its common terminology as the whole root system and as shown in the seedling drawing.
Applicant describes the meaning of Fig. 5 in that the coumestrol level of cultured roots is the same for either explant source and at least 17 times greater than the ex vitro plant roots (p. 9 of response).
 As stated in the above rejection, Fig. 5 does not show any comparative basis that the amount of coumestrol was either increased, decreased or same level in the specified roots.  

Conclusion
	No claims are allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/June Hwu/
Primary Examiner, Art Unit 1661